El Juez Asociado Seño» Aldrey,
emitió la opinión del tribunal.
 Este recurso de apelación lo interpuso el demandante contra la sentencia que declaró sin lugar su demanda, en la que alega ser dueño de ciertas fincas rústicas y que no tienen servidumbre de paso a favor de la demandada, por lo que solicitó del tribunal ordenase a la Central Cambalache que levante la vía férrea que tiene en esos terrenos.
*217La demanda se refirió a tres fincas, una de 7 cuerdas de terreno, otra de 1.56 y la tercera de 4 cuerdas pero después de contestada la demanda solicitó el demandante que la corte lo tuviese por desistido de su reclamación en cuanto a la finca de 7 cuerdas y, después de empezado el juicio en este caso, la •corte de distrito con la conformidad de la demandada accedió .al desistimiento interesado. Por esto la demanda quedó li-mitada a dos fincas rústicas, una de 1.56 y otra de 4 cuerdas, xadicadas ambas en el barrio de Sabana Hoyos del término municipal de Arecibo.
La demandada es la corporación privada Central Camba-lache, la que en su contestación a la demanda hizo una nega-ción general de los hechos de la misma y adujo varias de-fensas.
La demanda fue presentada en mayo de 1930 y el juicio fue celebrado en marzo de 1931. Para probar el demandante :su título a las dos fincas presentó en el juicio dos resolucio-nes judiciales dictadas el 15 de abril de 1930 en las cuales se declara justificada por el demandante su posesión en las fin-cas ele 1.56 y de 4 cuerdas por haber comprado la primera el 1929 a Remigio Martínez Badía, quien la había comprado hacía más de veinte años a Plácido Sanz y José Dolores Va-rela, y las 4 cuerdas por haberlas comprado al mismo Remi-gio Martínez Badía y éste -a Epifanía Rodríguez en 1920. Esos títulos están inscritos en el registro de la propiedad y fueron admitidos en el juicio sin oposición de la parte de-mandada y sin que ésta presentara evidencia para contra-decirlos. A pesar de esa prueba la corte inferior estimó que Remigio Martínez Badía era el verdadero dueño de las dos fincas porque habiendo sido él empleado de la demandada cuando en 1910 fué construida la vía férrea y habiendo con-sentido en que pasara por esas dos fincas, hubiera estado im-pedido de hacer reclamación alguna. Creemos que esa supo-sición no tiene base en prueba alguna y que no tiene razón de ser si esas fincas no están sujetas a servidumbre de paso de la vía férrea.
*218E1 hecho de que la vía férrea pasa por esas dos fincas está reconocido por la demandada cuando refiriéndose a ellas en-su contestación a la demanda dice “La vía férrea existenteen las tierras a que se refiere la demanda,” y está declarado por la corte sentenciadora al consignar en la opinión que es-cribió para fundar su sentencia que “el juzgador tiene que-concluir que efectivamente los rieles del ferrocarril de la de-mandada atraviesan esos terrenos.” Sentado lo que precede-veamos si la demandada tiene algún título o derecho para pasar su ferrocarril por esas dos fincas del demandante.
En su contestación a la demanda alegó la Central Cam-balache que su ferrocarril pasa por las dos fincas del deman-dante parte por derecho de servidumbre y otra parte por haber comprado una faja de terreno de 434 metros 10 centí-metros cuadrados a Plácido Sanz quien la segregó de una finca mayor. Para justificar el último particular presentó en el juicio la demandada una escritura pública de 1912 por la cual Patricio Sanz Cintrón y su esposa, como dueños de-una finca de 33 centésimas 70 milésimas de cuerda vendieron a la Central Cambalache una faja de terreno de 72 metros 35 centímetros de largo por 6 metros de ancho, o sea un total de 434 metros 10 centímetros cuadrados, que atraviesa la. finca de donde se segrega de norte a sur, por el interior de-ella puesto que la finca principal es colindante con esa faja al este y al oeste.
Cuando ese documento fué presentado en el juicio se opuso-el demandante a su admisión porque no se relaciona en nin-guna forma con las fincas descritas en la demanda pero la corte admitió tal documento y como fundamento en su senten-cia dice que la. finca de 1.56 cuerda formaba antiguamente parte de otra de 20 cuerdas de Gregoria Serrano y que si esto no es así hay que convenir en que de ella fué que la deman-dada compró la faja de 434 metros 10 centímetros cuadrados, a Plácido Sanz cuando éste adquirió de Higinio Bonet que es-uno de-los que transfirieron a Martínez Badía.
*219Las colindancias de la finca de donde se segregó esa faja de terreno son distintas de las qne tienen las dos fincas del demandante, excepto por el oeste donde ambas tienen como colindante a Agustín Serrano pero no a Josefa Candelario que también es colindante por el oeste de la finca de 1.56; sin que el hecho de que esa finca de 1.56 y la de Plácido Sanz de donde se segregó la faja comprada por la Central perte-necieran antes a Higinio Bonet sea suficiente para concluir que la faja comprada esta en la finca de 1.56.
En cuanto a la finca de 4 cuerdas declaró la corte inferior que procede de otra finca de 20 cuerdas de Gregoria Serrano porque Remigio Martínez Badía la compró a Epifanía Ro-dríguez quien la adquirió de Gregoria Serrano en 1919. Aun-que la finca de 4 cuerdas y la de Gregoria Serrano de 20 cuerdas sólo tienen los nombres de dos personas como colin-dantes comunes, aunque por distintos rumbos, pues Inocen-cia Picón que es una de las colindantes por el norte de la finca de 4 cuerdas aparece al sur de la de 20 cuerdas, y Juan Serrano Molleno que está al este de la finca pequeña se halla al este en la mayor, por lo que no puede colocarse la del de-mandante dentro de la de Gregoria Serrano, podemos admi-tir que aquélla procede de la otra porque eso no tiene impor-tancia para la cuestión de derecho que surge en este caso según veremos más adelante.
Gregoria Serrano como dueña de una finca de 20 cuerdas suscribió y juró ante un notario en 1910 un documento en el cual dice que constituye servidumbre de paso a perpetuidad y gratuitamente sobre esa finca de Sabana Hoyos a favor de la Central Cambalache para atravesarla con un ferrocarril. Ese documento está escrito en maquinilla con espacios en blanco que han sido manuscritos con letra distinta de la de Gregoria Serrano; y aquella parte en que dice en maquinilla que ha sido pagado precio por la servidumbre ha sido ta-chada y se ha escrito “gratuitamente”.
La corte inferior dice en su opinión que si bien en ese do-cumento aparece que la concesión fué gratuita sin embargo *220se demostró que. la demandada le pagó a Gregoria Serrano $130 como indemnización. Esta afirmación de la corte se funda en que algunos testigos de la demandada declararon y de sus libros aparece que la Central pagó a Gregoria Serrano $130 como indemnización por los frutos que había que destruirle para colocar la vía en sus terrenos y por el gasto de trasladar su casa a otro sitio por estar enclavada en el lugar que,había de ocupar la vía férrea, pero esa prueba no justifica la conclusión de que tal cantidad se le dió por el de-recho de servidumbre que había concedido gratuitamente. Ni podía la demandada variar los términos del documento fir-mado por Gregoria Serrano. Sarria v. Alvarez, 38 D.P.R. 906: Villanueva v. Suárez, 41 D.P.R. 47. Esa evidencia no prueba la conclusión de la corte, por lo que hay que seguir considerando dicho documento como una concesión gratuita de servidumbre, o sea sin compensación. Tal clase de con-cesión no está inscrita en el registro de la propiedad ni podía ser inscrita por no contener los requisitos exigidos por la Ley Hipotecaria, por lo que no perjudica a tercera persona.
La llamada servidumbre gratuita de paso que Gregoria Serrano concedió a la demandada no creó derecho de servidumbre a favor de la Central Cambalache por carecer de compensación, por lo que resulta un mero permiso o tolerancia que no afecta a la posesión según el artículo 446 del Código Civil, y que es revocable porque tal consentimiento no significa que el dueño de la finca haya renunciado para siempre su completo dominio. Torres v. Plazuela Sugar Co., 24 D.P.R. 479: Colón v. Plazuela Sugar Co., 31 D.P.R. 314, La doctrina del caso de Gaztambide v. Guánica Centrale, 26 D.P.R. 795, que la corte inferior cita en su opinión referente a impedimento en equidad para negar la servidumbre, no es de aplicación al caso presente porque en éste se trata de un ferrocarril de una corporación privada para uso exclusivo suyo, mientras que en aquel caso el ferrocarril era de servicio público. Torres v. Plazuela, supra.
*221Como la demandada no lia presentado otra prueba de servidumbre que la consignada en el documento privado unilateral que firmó Gregoria Serrano, que no es constitutivo de servidumbre, veamos si lia adquirido tal derecho por prescripción por tener puesta su vía en los terrenos del demandante por más de veinte años.
Aunque la existencia de la vía férrea de la demandada en los terrenos del demandante demuestre la existencia de una servidumbre aparente de paso no por esto puede adquirirse esa servidumbre por prescripción, ya que siendo discontinua por usarse a intervalos más o menos largos y depender de actos del hombre, tiene que ser constituida necesariamente por título según precepto terminante del artículo 475 del Có-digo Civil (Edición de 1930), según el cual las servidumbres discontinuas, sean o no aparentes, sólo podrán adquirirse por título. Esta cuestión fue resuelta en el caso de González v. Plazuela Sugar Co., 42 D.P.R. 701, en el que declaramos en la opinión escrita por el Juez Sr. Texidor, que ha fallecido, que como la servidumbre de paso de vía tiene, por su uso, el carácter de discontinua siempre, no puede haber duda de que para su adquisición se requiere título escrito, ya que al definir el artículo 539 de nuestro Código Civil (468 de la Edición de 1930) las clases de servidumbres, dice que son continuas aqué-llas cuyo uso es o puede ser incesante sin la intervención de ningún hecho del hombre; y que son discontinuas las que se usan a intervalos más o menos largos y dependen de actos del hombre. Y también se dijo: “En cuanto una servidum-bre se usa a intervalos más o menos largos y dependa de actos del hombre, ya no cabe clasificarla más que como discon-tinua y así con la de vía para paso de un tren que sirve las cosechas de determinado fundo.” Y se dijo asimismo: ‘ ‘ La servidumbre discontinua, sea o no aparente, no puede adquirirse más que en virtud de título (artículo 546 Código Civil) y de que el título ha de ser constitutivo de la servi-dumbre, no deja duda alguna la lectura del artículo 547 del *222Código Civil, así como de que no puede una servidumbre de esa clase adquirirse por prescripción; algo perfectamente ló-gico, ya que los actos de uso, por no ser constantes, y tener un principio y un fin que se reproducen sin perfecta continuidad, no pueden crear prescripción.” El Sr. Manresa en sus Comentarios al Código Civil, tomo 4, página 577; Scaevola en el tomo 10, página 157 y Morell sobre Legislación Hipotecaria, tomo 1, página 341, reconocen que la servidumbre de paso es discontinua. En cuanto a que no puede adquirirse por prescripción sino por título lo ba resuelto también este tribunal en el caso de Nadal v. Muratti, 34 D.P.R. 251, en el que tratándose de liaber sido adquirida una servidumbre por prescripción, dijimos lo siguiente: “El año de 1890 es de importancia decisiva porque con él comenzó a regir el Código Civil y desde su vigencia la servidumbre de que se trata sólo pudo adquirirse a virtud de título y aquí ni siquiera se ha invocado ese medio de adquisición.”
Por lo expuesto y no habiendo probado la demandada que la faja de terreno que compró y por la que pasa la vía férrea está comprendida dentro de la finca de 1 cuerda 56 céntimos y no habiéndose probado título alguno válido de servidumbre en la finca de G-regoria Serrano de la cual se dice es segre-gación la de 4 cuerdas del demandante, la sentencia apelada debe ser revocada y dictarse otra declarando con lugar la de-manda y condenando a la demandada a que dentro del tér-mino de seis meses contados desde la fecha de esta sentencia levante la vía férrea que tiene en las dos fincas del demandante, sin especial condena de costas.